FILED
                             NOT FOR PUBLICATION                           DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-16151

               Plaintiff - Appellee,             D.C. No. 2:10-cv-00244-DGC

  v.
                                                 MEMORANDUM*
$79,010 IN U.S. CURRENCY,

               Defendant,

and

QUEZON S. GRAY,

               Claimant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and, therefore, denies Gray’s request for oral argument
made in his opening brief. See Fed. R. App. P. 34(a)(2).
      Quezon S. Gray appeals pro se from the district court’s summary judgment

in a civil forfeiture action under 21 U.S.C. § 881(a)(6) for $79,010 in U.S.

currency that officers seized from a hidden compartment of a trailer attached to a

truck driven by Gray. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, United States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 637 (9th

Cir. 2012), and we affirm.

      The undisputed evidence submitted by the government established, by a

preponderance of the evidence, a substantial connection between the seized

currency and illegal drug activity, and thus was sufficient to satisfy the

government’s burden of proof. See 18 U.S.C. § 983(c); United States v.

$22,474.00 in U.S. Currency, 246 F.3d 1212, 1216-17 (9th Cir. 2001) (stating that

the claimant’s conflicting statements and inability to answer simple questions

supported an inference that the money was drug-related and that a prior conviction

for drug trafficking provided the necessary link between the incriminating

circumstances and illegal drugs); United States v. $129,727.00 in U.S. Currency,

129 F.3d 486, 491 (9th Cir. 1997) (stating that the distinctive manner in which the

currency was wrapped in fabric softener sheets and plastic wrap provided the

requisite nexus to drugs); United States v. $29,959.00 in U.S. Currency, 931 F.2d




                                           2                                   12-16151
549, 553 (9th Cir. 1991) (stating that carrying a large sum of cash is “strong

evidence” of a connection to illegal drug activity).

      Moreover, viewing the evidence in the light most favorable to Gray, he

failed to present sufficient plausible evidence to establish, by a preponderance of

the evidence, his innocent ownership of the seized currency, see 18 U.S.C.

§ 983(d), or to “create[] a genuine issue of material fact requiring a trial,” United

States v. Currency, U.S. $42,500.00, 283 F.3d 977, 984 (9th Cir. 2002). Because

no reasonable person could return a verdict for Gray based on the evidence

presented, the district court properly granted summary judgment in favor of the

government. See $42,500.00, 283 F.3d at 983-84; see also Anderson v. Liberty

Lobby, 477 U.S. 242, 252 (1986).

      AFFIRMED.




                                           3                                     12-16151